Exhibit 10.6

 

CANADIAN DISTRIBUTOR AGREEMENT

BY AND BETWEEN

EMERGENT BIOSOLUTIONS INC.

AND

APTEVO THERAPEUTICS INC.

DATED AS OF JULY 29, 2016

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

ARTICLE II Appointment and Term

2

 

 

 

2.1

Appointment.

2

 

2.2

License to Distributor..

2

 

2.3

Initial Term and Renewal

3

 

2.4

Products

3

 

2.5

Delegation

3

 

 

 

 

ARTICLE III Payment

3

 

 

 

3.1

Payment Terms.

3

 

3.2

Payment without Deductions..

3

 

 

 

 

ARTICLE IV Distributor’s Obligations

3

 

 

ARTICLE V Aptevo’s Obligations

5

 

 

ARTICLE VI Confidentiality

6

 

 

ARTICLE VII Representations & Warranties

6

 

 

 

7.1

Warranties by both Parties.

6

 

7.2

Additional Warranties by Distributor

7

 

7.3

Additional Warranties by Aptevo.

7

 

7.4

Disclaimer of Warranties..

8

 

 

 

 

ARTICLE VIII Indemnification and Limitation of Liability

8

 

 

 

8.1

Indemnification by Distributor..

8

 

8.2

Indemnification by Aptevo..

8

 

8.3

Conditions..

8

 

8.4

Limitation on Liability.

9

 

8.5

Interaction with the SDA and other Ancillary Agreements.

9

 

 

 

 

ARTICLE IX Insurance

9

 

 

 

9.1

Distributor Insurance.

9

 

9.2

Aptevo Insurance.

10

 

 

 

 

ARTICLE X Termination

10

 

 

 

10.1

By Either Party.

10

 

10.2

By Aptevo.

11

 

10.3

By Emergent.

11

 

 

 

 

ARTICLE XI Consequences of Termination

11

 

 

 

11.1

Return of Materials

11

 

11.2

No Further Representations.

11

i

 

--------------------------------------------------------------------------------

 

 

11.3

Rights Terminated.

12

 

11.4

Outstanding Payments

12

 

11.5

Survival of Provisions

12

 

 

 

 

ARTICLE XII Dispute Resolution

12

 

 

 

12.1

Resolution Process.

12

 

12.2

Arbitration.

12

 

12.3

Interim Relief

13

 

12.4

Expenses..

13

 

 

 

 

ARTICLE XIII Miscellaneous

14

 

 

 

13.1

Provisions from the SDA.

14

 

13.2

Notice.

14

 

13.3

Assignability.

14

 

13.4

No Agency

15

 

13.5

Quality Agreement.

15

 

 

ii

 

--------------------------------------------------------------------------------

 

This CANADIAN DISTRIBUTOR AGREEMENT dated as of July 29, 2016 (this
“Agreement”), is made and entered into by and between Emergent BioSolutions
Inc., a Delaware corporation (“Emergent” or “Distributor”) (for whom its
designee, Cangene Corporation, a corporation organized under the laws of Canada
and a member of the Emergent Group, assumes all rights and obligations under
this Agreement), and Aptevo Therapeutics, Inc., a corporation organized under
the laws of Delaware (“Aptevo”).  Unless otherwise defined in this Agreement,
all capitalized terms used in this Agreement shall have the meaning set forth in
the Separation and Distribution Agreement (“SDA”), or, if not therein, in the
Transition Services Agreement (“TSA”), or, if not therein, in the Manufacturing
Services Agreement (“MSA”), or, if not therein, in the Product Licensing
Agreement (the “PLA”), or, if not therein, in the Trademark License Agreement
(“TLA”), each dated as of the date hereof, by and between Emergent and
Aptevo.  The Parties acknowledge and agree that this Agreement is an Ancillary
Agreement under the SDA.

WHEREAS, Aptevo and Emergent have entered into the SDA, the TSA, the MSA, the
TLA and the PLA;

WHEREAS, Aptevo  is a developer and manufacturer of pharmaceutical products;

WHEREAS, Aptevo, a foreign drug identification number owner, desires to ship
certain of its pharmaceutical products to destinations in the Territory (as
defined in this Agreement), subject to the terms and conditions set forth in
this Agreement, and therefore wishes to engage a distributor as such term is
defined by Applicable Law;

WHEREAS, Distributor is, to the extent described in the MSA, capable of
providing distributor services in the Territory with respect to the Products;
and

WHEREAS, Aptevo is prepared to appoint Distributor, and Distributor is prepared
to accept the appointment, as Aptevo’s exclusive distributor within the
Territory, for the purpose of distributing certain products, subject to the
terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the mutual promises of the Parties, and of
good and valuable consideration, it is agreed by and between the Parties as
follows:  

ARTICLE I
DEFINITIONS

In this Agreement, the following terms shall have the following meanings:  

“CPR” has the meaning set forth in Section 12.1.2.

“Dispute” has the meaning set forth in Section 12.1.1.

“Dispute Notice” has the meaning set forth in Section 12.1.2.

“Indemnified Parties” has the meaning set forth in Section 8.3.

“Indemnifying Party” has the meaning set forth in Section 8.3.

1

--------------------------------------------------------------------------------

 

“Product” means each pharmaceutical product listed on the Product Schedule.

“Product Schedule” means Schedule A as may be amended or modified from time to
time by written agreement of the Parties.

“QA” has the meaning set forth in Section 4.3.

“Regulatory Approval” means any and all approvals or authorizations required
from any Regulatory Authority for the commercial exploitation of each Product in
any part of the Territory.

“Regulatory Authority” means the applicable Governmental Authority that has
jurisdiction with respect to the distribution of the Products in the Territory.

“Safety Data Exchange Agreement” or “SDEA” means the Safety Data and Exchange
Agreement, by and between Emergent and Aptevo, of even date herewith, that
defines the responsibilities of each Party with reference to each
pharmacovigilance activity and specifies the processes involved for the exchange
of safety information, including timelines and regulatory reporting
responsibilities.

“Term” means the term of this Agreement specified in Section 2.3 below, or such
shorter term if this Agreement is terminated earlier in accordance with the
terms hereof.

“Territory” means the country of Canada.

“Trademarks” means each trademark and trade name, symbol or other proprietary
mark affixed to or associated with a Product.

“Distributor Fee” means the annual fee charged by Distributor to Aptevo for
performing the services contemplated by this Agreement as provided on Schedule
B.

ARTICLE II
Appointment AND TERM

2.1Appointment.  Subject to the terms and conditions of this Agreement, and
subject to Distributor being the exclusive distributor of the Products in the
Territory under the MSA, Aptevo appoints Distributor as the exclusive
distributor for the Products in the Territory, during the Term. Aptevo hereby
grants Distributor access to all relevant Confidential Information, which
Distributor may use to perform its obligations under this Agreement, and
authorizes it to act for and on behalf of Aptevo solely for purposes of
Distributor’s obligations under this Agreement.

2.2License to Distributor.  For clarity, to the extent not already licensed
under the terms of the PLA, during the term of this Agreement, and subject to
the terms and conditions of this Agreement, Aptevo grants to Distributor a
non‑exclusive, worldwide, sublicenseable and royalty-free license, under any
Intellectual Property owned or controlled by Aptevo or any of its Affiliates,
solely to perform the services and to comply with Distributor’s obligations
under the terms and conditions of this Agreement.

2

--------------------------------------------------------------------------------

 

2.3Initial Term and Renewal.  Subject to earlier termination in accordance with
this Agreement, the initial Term shall be for an initial period of ten (10)
years commencing at the Effective Time.  Unless terminated earlier in accordance
herewith, this Agreement shall be renewed, for further periods of one (1) year
each upon the same terms as set out herein, unless either Party provides the
other Party with at least thirty (30) days prior written notice of its intention
to terminate this Agreement. 

2.4Products.  This Agreement shall apply to the Product(s) in the form in which
such Product(s) are listed from time to time on the Product Schedule attached
hereto.  The Product Schedule may be amended from time to time, upon mutual
agreement in writing of the Parties hereto.

2.5Delegation.  Distributor may use any of its Affiliates to fulfill any of its
obligations under this Agreement.

ARTICLE III
Payment

3.1Payment Terms.  Payment of the Distributor Fee shall be due from Aptevo by
direct bank deposit or wire transfer pursuant to Distributor’s written
instructions within forty-five (45) days from date of invoice.  Any and all late
payments shall be subject to the payment of interest at the rate of 12.0%
(twelve percent) per annum.  In addition to any other remedies Distributor may
have in the event Aptevo does not pay an outstanding, overdue invoice for more
than forty-five (45) days from the date on which Distributor provided Aptevo
with written notice of such default (which notice period shall be tolled during
any bona fide dispute regarding such invoice), Distributor shall be entitled to
refuse to perform any of the services contemplated by this Agreement, in its
sole discretion, until all or an agreed upon portion of the aggregate amount
owing has been paid.

3.2Payment without Deductions.  All Distributor Fees specified hereunder are
expressed as net amounts and shall be paid by Aptevo free and clear of, and
without reduction for, any withholding taxes.  Aptevo shall, upon request,
provide Distributor with official receipts issued by the appropriate taxing
authority or such other evidence as may be reasonably requested by Distributor
to establish that such taxes have been paid.

ARTICLE IV
DISTRIBUTOR’S obligations

4.1Distributor shall, at its own expense, and subject to Aptevo’s compliance
with the terms of ARTICLE V, during the Term:

4.1.1Tracking and Receipt of Information.  Track applicable Products in the
Territory and serve as a point of contact for inquiries about such Products as
follows: once Aptevo submits a Shipping Order under the MSA that names Canada as
the Distribution Destination, the Distributor shall thereafter track the
Products delivered under such Shipping Order from the time such Products enter
the Territory until such Products are delivered to the recipient named in the
Shipping Order.  After the delivery of such Products, Distributor may be
contacted with inquiries and other communications from entities within the
Territory pertaining

3

--------------------------------------------------------------------------------

 

to such Products, which communications shall be forwarded to Aptevo pursuant to
Section 13.2 within five (5) Business Days upon receipt.  All reporting of
adverse events will be governed by the provisions of the SDEA; 

4.1.2Compliance with Laws.  Comply with all Laws of the Territory that apply to
Distributor with respect to this Agreement or the transactions and activities
contemplated by this Agreement.  Distributor shall not take any action that it
knows will cause Aptevo to be in violation of any Law in the Territory;

4.1.3Regulatory Point of Contact.  Strictly in the capacity of Aptevo’s agent,
serve as the secondary point of contact and liaison with the applicable
Regulatory Authority with respect to all communications with such Regulatory
Authority pertaining to the Products in the Territory, except where
Distributor’s responsibilities under Applicable Law require Distributor to
liaise directly with or be the primary point of contact for the applicable
Regulatory Authority.  Distributor shall notify Aptevo upon being contacted by a
Regulatory Authority or any other competent Governmental Authority within the
Territory for any regulatory purpose pertaining to this Agreement or the
Products, including with respect to labeling or packaging, within two (2)
Business Days, except for if Distributor is legally prohibited from doing so.
Except for administrative matters, Distributor shall not respond to any such
Governmental Authority before consulting with Aptevo, unless under the
circumstances pursuant to which such Governmental Authority contacts
Distributor, Distributor is legally prohibited from giving Aptevo advance
notice.  In any event, once Distributor is no longer legally prohibited from
giving Aptevo advance notice, Distributor shall inform Aptevo of such contact
within two (2) Business Days.  For clarity, Distributor is under no obligation
to give Aptevo any regulatory, legal or other compliance advice under this
Agreement and no communication from Distributor to Aptevo shall be construed as
providing such advice;

4.1.4Regulatory Record Keeping and Information.  Maintain Product regulatory
records according to Distributor’s standard operating procedures and in
accordance with local Laws, such as submissions, regulatory agency
correspondence and telephone contact reports; provided that Aptevo, upon the
request of Distributor, provides Distributor with information and documents (in
English) that are in Aptevo’s possession relating to each Product as are
required by the applicable Regulatory Authority;

4.1.5Regulatory Approval Notices.  Notify Aptevo as soon as reasonably possible,
but in no event later than two (2) Business Days, in the event that any
Regulatory Approval for a Product is revoked for any reason in the Territory;

4.1.6Inquiry Forwarding.  Keep Aptevo informed of any inquiries from entities
within the Territory by promptly forwarding such inquires to Aptevo pursuant to
Section 13.2;

4.1.7Pharmacovigilance Compliance.  Until one year after the expiration date of
the last Product distributed in commerce produced under the MSA, comply with the
terms and conditions of the Safety Data Exchange Agreement.  To the extent that
there is any inconsistency between the terms of this Agreement and the SDEA, the
terms of this Agreement shall control, unless the SDEA expressly refers to the
TSA in relation to such inconsistency, in which case the terms of the TSA shall
control; and

4

--------------------------------------------------------------------------------

 

4.1.8Product Recalls.  Only to the extent required by applicable Law, maintain
complete and accurate records for any periods of recall, field alert, product
withdrawal or field correction of any Product. 

4.2The Parties understand and agree that Distributor’s performance of services
under this Agreement should not, in the ordinary course of business, require
Distributor to incur material out of pocket costs. Distributor may only take
actions that incur such costs related to the provision of services under this
Agreement if required by Law and only with the prior authorization of Aptevo,
which authorization shall not be unreasonably withheld.  For such actions,
Aptevo shall reimburse Distributor within forty-five (45) days of receipt of an
invoice from Distributor regarding such costs.

4.3As a condition precedent to Distributor’s obligations under this Agreement
and as a condition to each of Distributor’s representations or warranties under
this Agreement, both the MSA and the Quality Agreement attached thereto as
Schedule C (the “QA”) must be in full force and effect between Emergent and
Aptevo.  If, at any point during the Term, either the MSA or the QA is
terminated, Distributor may, in its sole discretion, either (i) indefinitely
suspend any obligation to discharge any of its responsibilities or otherwise
perform under this Agreement or (ii) terminate this Agreement in accordance with
Section 10.3.3.

ARTICLE V
APTEVO’S OBLIGATIONS

Aptevo shall discharge the following obligations at its own expense during the
Term:  

5.1Safety and Packaging.  Ensure that the Product complies with local Laws as to
safety, packaging and marketing and that all packaging and delivery complies
with the requirements of the Regulatory Authority of the Territory;

5.2Compliance with Laws.  Comply with all Laws of the Territory that apply to
Aptevo with respect to this Agreement or the transactions and activities
contemplated by this Agreement;

5.3Regulatory Point of Contact.  Subject to Section 4.1.3, serve as the primary
point of contact and liaison with the applicable Regulatory Authority with
respect to all communications with such Regulatory Authority pertaining to the
Products in the Territory.  Aptevo shall promptly notify Distributor upon being
contacted by a Regulatory Authority or any other competent Governmental
Authority within the Territory for any material regulatory purpose pertaining to
this Agreement or the Products;

5.4Regulatory Approval Notices.  Notify Distributor immediately in the event
that any Regulatory Approval for a Product is revoked for any reason in the
Territory;

5.5Inquiry Forwarding.  Keep Distributor informed of any inquiries related to
any of the Products from entities within the Territory by promptly forwarding
such inquires to Distributor pursuant to Section 13.2;

5

--------------------------------------------------------------------------------

 

5.6Regulatory Record Keeping and Information.  Maintain Product regulatory
records according to Aptevo’s standard operating procedures and in accordance
with local Laws, such as submissions, regulatory agency correspondence and
telephone contact reports.  Distributor shall provide Aptevo with information
and documents (in English) that are in Distributor’s possession relating to each
Product as are required by the applicable Regulatory Authority; 

5.7Material Information.  Notify Distributor from time to time of any event with
respect to the Product reported to Aptevo whether within or outside the
Territory which Aptevo reasonably deems to be material to the distribution of
the Product or which either Party is legally required to disclose;

5.8Product Improvements or Changes.  Advise Distributor of all changes to the
Canadian labeling or package insert for each Product;

5.9Pharmacovigilance Compliance.  Until one year after the expiration date of
the last Product distributed in commerce produced under the MSA, comply with the
terms and conditions of the Safety Data Exchange Agreement.  To the extent that
there is any inconsistency between the terms of this Agreement and the SDEA, the
terms of this Agreement shall control, unless the SDEA expressly refers to the
TSA in relation to such inconsistency, in which case the terms of the TSA shall
control; and

5.10Product Recalls. In the event of any recall, field alert, product withdrawal
or field correction with respect to any of the Products, whether initiated by
Aptevo, required by a Governmental Authority or for any other reason, Aptevo
shall manage such recall, field alert, product withdrawal or field correction
and shall bear all reasonable costs and expenses of services requested by Aptevo
or required by any Governmental Authority relating to such recall, field alert,
product withdrawal or field correction, including, without limitation, expenses
or obligations to Third Parties, the cost of notifying customers and costs
associated with the shipment or recalled Products.

ARTICLE VI
CONFIDENTIALITY

6.1Confidentiality Obligations under the SDA.  Any Confidential Information
exchanged under this Agreement shall be treated as Confidential Information
under the SDA, subject to the exceptions therein.  Sections 7.7 and 7.8 of the
SDA are incorporated herein by reference, mutatis mutandis.

ARTICLE VII
REPRESENTATIONS & WARRANTIES

7.1Warranties by both Parties. Each Party represents and warrants that:  

7.1.1it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, to conduct its business as currently
conducted and to enter into this Agreement, and to consummate the transactions
contemplated by this Agreement;

6

--------------------------------------------------------------------------------

 

7.1.2neither the execution, delivery nor performance of this Agreement by such
Party violates or conflicts with, or will violate or conflict with, any
provision of such Party’s organizational or governing documents or instruments,
nor are there any inconsistencies, to the best of such Party’s knowledge,
between the terms of this Agreement and any of such Party’s obligations to third
parties or under applicable Law, which bind or encumber it or its property; 

7.1.3the execution, delivery and performance of this Agreement has been duly
authorized by such Party’s appropriate authorizing authority or other applicable
governing body and by any other necessary corporate or other legal actions of
such Party, and this Agreement constitutes the valid and binding obligation of
such Party, enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally; and

7.1.4there are no actions, suits, claims or proceedings (pending or threatened)
against, by, or affecting such Party in any court or before any arbitrator or
governmental agency or authority that may have a material adverse effect on such
Party’s assets, its financial condition, the operation of its business or its
ability to perform its obligations under this Agreement.

7.2Additional Warranties by Distributor.  Distributor represents and warrants as
follows:

7.2.1it possesses the necessary capabilities, facilities, personnel and
expertise to enable it to perform its obligations and conduct its activities
pursuant to the terms of this Agreement; and

7.2.2it has all governmental licenses, permits and approvals required by
Applicable Law to market, promote, distribute, offer for sale and sell the
Products in the Territory and to conduct all of its obligations required under
this Agreement.

7.3Additional Warranties by Aptevo.  Aptevo represents and warrants as follows:

7.3.1the Products have received or are exempt from marketing clearances,
licenses, approvals or authorizations required by Applicable Law and therefore
may be legally marketed and distributed in the Territory under such marketing
clearances, licenses, approvals or authorizations or under a legally recognized
exemption from the same;

7.3.2it shall comply with all Applicable Laws in the Territory that apply to the
promotion of and sale of the Products;

7.3.3the Products’ labeling and promotional materials are accurate, complete,
and in compliance with Applicable Law

7.3.4the distribution of the Products in the Territory does not and will not
infringe any patent or proprietary rights of third parties; and

7

--------------------------------------------------------------------------------

 

7.3.5there is no action or proceeding by any Governmental Authority threatened
against Aptevo relating to safety or efficacy of any of the Products, other than
periodic discourse with Governmental Authorities as part of the normal course of
business. 

7.4Disclaimer of Warranties.  EXCEPT FOR THE WARRANTIES SET FORTH IN SECTIONS
7.1 OR 7.2, or as expressly set forth in the SDA or any Ancillary Agreement,
DISTRIBUTOR HEREBY DISCLAIMS ALL CONDITIONS, WARRANTIES AND STATEMENTS IN
RESPECT OF THE MATERIALS, THE PRODUCTS AND SERVICES PROVIDED HEREUNDER, WHETHER
EXPRESS OR IMPLIED, CUSTOM OF THE TRADE OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, ANY SUCH CONDITION, WARRANTY OR STATEMENT RELATING TO
MERCHANTABILITY, NONINFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE OR USE UNDER
ANY CONDITIONS.

ARTICLE VIII
INDEMNIFICATION AND LIMITATION ON LIABILITY

8.1Indemnification by Distributor.  Subject to the limitations set forth in
Section 8.4 below, Distributor shall indemnify, defend, and hold harmless
Aptevo, its Affiliates and their respective directors, officers, employees, and
agents, from and against any and all Liabilities arising out of Third-Party
Claims to the extent as a result of (a) the gross negligence or willful
misconduct of Distributor, its directors, officers, employees or agents in the
performance of its obligations under this Agreement, or (b) any alleged or
actual infringement or misappropriation of third party Intellectual Property
rights resulting from Distributor’s use of any Distributor information, data or
property in the performance of this Agreement.

8.2Indemnification by Aptevo. Aptevo will indemnify, defend, and hold harmless
Distributor, its Affiliates and their respective directors, officers, employees,
and agents, from and against any and all Liabilities arising out Third-Party
Claims to the extent as a result of (a) the promotion, distribution, sale or use
of any Product by Aptevo or any third party, including any product liability
claim of a third party, (b) the recall, product withdrawal, or other field
correction action of any Product any Governmental Authority or otherwise, (c)
the negligence or willful misconduct of Aptevo, its directors, officers,
employees or agents in the performance of its obligations or exercise of its
rights under this Agreement, (d) any breach by Aptevo of the terms of this
Agreement or (e) any alleged or actual infringement or misappropriation of third
party Intellectual Property rights in the Products or any portion thereof
(except to the extent such claim is subject to Distributor’s indemnification
obligations under Section 8.1 above), or resulting from use of any Aptevo
information, data or property in the performance of this Agreement.

8.3Conditions. Promptly after a Party (the “Indemnified Party”) obtains
knowledge of the existence or commencement of any claim or proceeding with
respect to which the Indemnified Party is entitled to indemnification under
Section 8.1 or 8.2, such Indemnified Party will notify the other Party (the
“Indemnifying Party”) of such claim or proceeding in writing; provided, however,
that any failure to give such notice will not waive any rights of the
Indemnified Party except to the extent that the rights of the Indemnifying Party
are actually prejudiced thereby.  The Indemnifying Party will assume the defense
and settlement of such

8

--------------------------------------------------------------------------------

 

claim or proceeding with counsel reasonably satisfactory to the Indemnified
Party at the Indemnifying Party’s sole risk and expense; provided, however, that
the Indemnified Party (i) will reasonably cooperate with the Indemnifying Party
in the defense and settlement of such claim or proceeding, and (ii) may not
settle any such claim or proceeding without the Indemnifying Party’s written
consent.  The Indemnifying Party may not settle any such claim or proceeding
without the Indemnified Party’s written consent, unless such settlement (x)
includes a release of all covered claims or proceedings pending against the
Indemnified Party; (y) contains no admission of liability or wrongdoing by the
Indemnified Party; and (z) imposes no obligations upon the Indemnified Party. 

8.4Limitation on Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE SDA, THE TSA OR ANY OTHER ANCILLARY AGREEMENT:

8.4.1TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY PARTY CLAIMING THROUGH OR UNDER THE
OTHER PARTY FOR ANY LOST PROFITS OR REVENUES, OR FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES HOWEVER CAUSED, WHETHER IN AN ACTION
IN CONTRACT, TORT (INCLUDING STRICT LIABILITY), BASED ON A WARRANTY, OR
OTHERWISE, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES;

8.4.2DISTRIBUTOR’S LIABILITY FOR ALL CLAIMS ARISING UNDER THIS AGREEMENT SHALL
NOT EXCEED THE AMOUNT PAID BY APTEVO TO DISTRIBUTOR UNDER THIS AGREEMENT DURING
THE ONE YEAR PRECEDING THE EVENT THAT GAVE RISE TO SUCH CLAIM.

8.5Interaction with the SDA and other Ancillary Agreements.  Notwithstanding
anything to the contrary in the SDA, in no event may any claim, including any
Dispute, under or with respect to the subject matter of this Agreement be the
basis of an indemnification claim under Article IV of the SDA or under any other
Ancillary Agreement.

ARTICLE IX
INSURANCE

9.1Distributor Insurance.  Distributor will at its own cost maintain throughout
the Term of this Agreement and for a period of not less than three (3) years
following its termination or expiration, liability insurance covering the
obligations undertaken by Distributor in this Agreement.

9.1.1Such insurance maintained by Distributor shall, at a minimum, include
coverage of the following types and amounts:  Commercial General Liability
Insurance including contractual liability in an amount not less than $1,000,000
per occurrence and $2,000,000 general aggregate; Umbrella Insurance in an amount
not less than $3,000,000 per occurrence and $3,000,000 general aggregate; and
Products/Completed Operations Insurance in an amount not less than $5,000,000
per occurrence and $5,000,000 general aggregate.

9

--------------------------------------------------------------------------------

 

9.1.2Such insurance maintained by Distributor shall name Aptevo as an additional
insured. 

9.1.3Distributor shall provide that its insurer will endeavor to mail thirty
(30) days’ prior written notice to Distributor and Aptevo should the policy be
cancelled before the expiration date thereof.

9.1.4Distributor shall, on request by Aptevo, provide Aptevo with a certificate
of insurance evidencing the insurance it is required to carry under this Section
9.1.

9.2Aptevo Insurance.  Aptevo will at its own cost maintain throughout the Term
of this Agreement and for a period of not less than three (3) years following
its termination or expiration, liability insurance covering the obligations
undertaken by Aptevo in this Agreement.

9.2.1  Such insurance maintained by Aptevo shall, at a minimum, insure the
Products through a commercial policy for general and products liability, serve
as primary coverage for Distributor and Aptevo and include coverage of the
following types and amounts:  Commercial General Liability Insurance including
contractual liability in an amount not less than $1,000,000 per occurrence and
$2,000,000 general aggregate; Umbrella Insurance in an amount not less than
$3,000,000 per occurrence and $3,000,000 general aggregate; and
Products/Completed Operations Insurance in an amount not less than $5,000,000
per occurrence and $5,000,000 general aggregate.

9.2.2Such insurance maintained by Aptevo shall name Distributor as an additional
insured.

9.2.3Aptevo shall provide that its insurer will endeavor to mail 30 days’ prior
written notice to Aptevo and Distributor should the policy be cancelled before
the expiration date thereof.

9.2.4Aptevo shall, on request by Distributor, provide Distributor with a
certificate of insurance evidencing the insurance it is required to carry under
this Section 9.2.

ARTICLE X
TERMINATION

10.1By Either Party.  Either Party shall be entitled to terminate this Agreement
by written notice to the other, having immediate effect, if:

10.1.1Default.  The other Party is in default in any material respect in the
performance of any of its obligations under this Agreement or otherwise commits
any material breach of this Agreement, and such default continues after thirty
(30) days written notice from the non-defaulting Party to the defaulting Party
stating the particulars and attaching the documentary evidence of such default;
or

10.1.2Insolvency/Bankruptcy Event. An Insolvency/Bankruptcy Event occurs with
respect to the other Party.

10

--------------------------------------------------------------------------------

 

10.2By Aptevo.  In addition to the foregoing, Aptevo shall have the following
rights to terminate this Agreement, either in its entirety or as it relates to
one or more Products, by written notice having immediate effect: 

10.2.1Convenience.  Aptevo may terminate the Agreement, in whole or in part with
respect to certain Products, for convenience upon ninety (90) day’s prior
written notice to Distributor; or

10.2.2Regulatory Approvals.  Aptevo may terminate the Agreement as it relates to
one or more Products in the event that the Regulatory Approval for such
Product(s) in the Territory is revoked by the applicable Regulatory Authority.

10.3By Emergent.  In addition to the foregoing, Emergent shall have the
following rights to terminate this Agreement, either in its entirety or as it
relates to one or more Products, by written notice having immediate effect:

10.3.1Default.  Emergent may terminate the Agreement if Aptevo fails to make a
payment of money, when due under this Agreement, and such default continues
after thirty (30) days written notice from Emergent to Aptevo stating the
particulars of such default; or

10.3.2Loss of Regulatory Approval.  Emergent may terminate the Agreement as it
relates to one or more Products in the event that the Regulatory Approval for
such Product(s) in the Territory is revoked by the applicable Regulatory
Authority or in the event that such Product(s) or Aptevo generally is otherwise
found to be non-compliant by the applicable Governmental Authority.

10.3.3Change of Distributor.  Emergent may terminate this Agreement immediately
upon (i) the termination of the MSA or the QA, (ii) the assignment of the MSA or
the QA by Aptevo to any third party, unless Aptevo also assigns this Agreement
contemporaneously to such third party, (iii) Aptevo or Emergent ceasing to be a
party to the MSA or the QA, or (iv) Aptevo’s receipt of written notice from
Emergent that Emergent no longer believes in good faith that it can perform its
obligations as Distributor under the MSA or the QA.

ARTICLE XI
CONSEQUENCES OF TERMINATION

Upon the termination or expiration of this Agreement in whole or with respect to
a given Product:  

11.1Return of Materials.  Distributor shall return to Aptevo all of Aptevo’s
confidential documents (including any regulatory submissions and files and all
supporting information) in Distributor’s possession that are required by a
Regulatory Authority in the Territory to maintain Regulatory Approval in the
Territory for the applicable terminated Product(s); and

11.2No Further Representations.  Distributor shall cease to make any
representations to the public that it is an authorized distributor of the
applicable terminated Product(s);

11

--------------------------------------------------------------------------------

 

11.3Rights Terminated.  All other rights granted by Aptevo to Emergent under
this Agreement with respect to the terminated Product(s) shall immediately
terminate with the expiration or earlier termination of this Agreement; and 

11.4Outstanding Payments.  Aptevo shall make, honor and pay to Emergent, within
thirty (30) days from termination or expiration of the Agreement, any payments
due to Emergent for services provided under this Agreement with respect to the
terminated Product(s).

11.5Survival of Provisions.  Notwithstanding the termination of this Agreement,
the following provisions shall survive: Article I (to the extent necessary to
interpret the surviving provisions of this Agreement), Article VI, Section 7.4,
Article VIII, Article IX, Article XI, Article XII and Article XIII.

ARTICLE XII
DISPUTE RESOLUTION

12.1Resolution Process.  Notwithstanding anything to the contrary in the SDA,
any Dispute (as defined below) shall be resolved exclusively in accordance with
the following provisions of this ARTICLE XII:

12.1.1Any controversy or claim arising after the Effective Time and arising out
of or relating to this Agreement, or the breach hereof (a “Dispute”), shall be
resolved: (a) first, by negotiation between representatives appointed by each
Party with the possibility of mediation as provided in Section 12.1.2; and (b)
then, if negotiation and mediation fail, by binding arbitration as provided in
Section 12.2. Each Party agrees on behalf of itself and each of its Affiliates
that the procedures set forth in this ARTICLE XII shall be the exclusive means
for resolution of any Dispute. The initiation of mediation or arbitration
hereunder will toll the applicable statute of limitations for the duration of
any such proceedings.

12.1.2Negotiation and Mediation. If either party serves written notice of a
Dispute upon the other party (a “Dispute Notice”), the parties will first
attempt to resolve such Dispute by direct discussions and negotiation (including
as set forth in Section 12.1 above). If the parties to the Dispute agree, the
parties may also attempt to resolve the Dispute by a mediation administered by
the International Institute for Conflict Prevention & Resolution (“CPR”) under
its Mediation Procedure.

12.2Arbitration.  

12.2.1If a Dispute is not resolved within forty-five (45) days (or later if
mutually agreed by the Parties) after the service of a Dispute Notice, either
Party shall have the right to commence arbitration.  The arbitration shall be
administered by the CPR pursuant to its Arbitration Rules and Procedures.
References herein to any arbitration rules or procedures mean such rules or
procedures as amended from time to time, including any successor rules or
procedures, and references herein to the CPR include any successor thereto. The
arbitration shall be before three (3) arbitrators. Each Party shall designate
one arbitrator in accordance with the “screened” appointment procedure provided
in Rule 5.4 of the CPR Rules. The two Party-appointed arbitrators will select
the third, who will serve as the panel’s chair or president. This

12

--------------------------------------------------------------------------------

 

arbitration provision, and the arbitration itself, shall be governed by the Laws
of the State of Delaware and the Federal Arbitration Act, 9 U.S.C. §§ 1-16. 

12.2.2Consistent with the expedited nature of arbitration, each Party will, upon
the written request of the other Party, promptly provide the other with copies
of documents on which the producing Party may rely in support of or in
opposition to any claim or defense. At the request of a Party, the arbitrators
shall have the discretion to order examination by deposition of witnesses to the
extent the arbitrator deems such additional discovery relevant and appropriate.
Depositions shall be limited to a maximum of five (5) per Party and shall be
held within forty-five (45) days of the grant of a request. Additional
depositions may be scheduled only with the permission of the arbitrators, and
for good cause shown. Each deposition shall be limited to a maximum of one (1)
day’s duration. All objections are reserved for the arbitration hearing except
for objections based on privilege and proprietary or confidential information.
The Parties shall not utilize any other discovery mechanisms, including
international processes and U.S. federal statutes, to obtain additional evidence
for use in the arbitration. Any dispute regarding discovery, or the relevance or
scope thereof, shall be determined by the arbitrators, which determination shall
be conclusive. All discovery shall be completed within one hundred twenty (120)
days following the appointment of the arbitrators. All costs and fees relating
to the retrieval, review and production of electronic discovery shall be paid by
the Party requesting such discovery.

12.2.3Subject to ARTICLE VI, the panel of arbitrators shall have no right, power
or authority, under the CPR Rules for Non-Administered Arbitration or otherwise,
to (i) award non-monetary or equitable relief of any sort; (ii) relieve the
Parties from their agreement hereunder to arbitrate or otherwise to amend or
disregard any provision of this Agreement; (iii) limit, expand, alter, amend,
modify, revoke or suspend any condition or provision of this Agreement; or (iv)
adjudicate any matters pertaining to the SDA or any Ancillary Agreement other
than this Agreement.

12.2.4Absent fraud or manifest error, any arbitral award issued hereunder shall
be final, binding and the sole and exclusive remedy to the Parties. Either Party
may seek to confirm and enforce any final award entered in arbitration, in any
court of competent jurisdiction.

12.2.5Except as may be required by Law or any applicable rules and regulations
of any stock exchange, neither a Party nor an arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both Parties.

12.3Interim Relief.  At any time during the resolution of a dispute between the
Parties, either Party has the right to apply to any court of competent
jurisdiction for interim relief, including pre-arbitration attachments or
injunctions, necessary to preserve the Parties’ rights or to maintain the
Parties’ relative positions until such time as the arbitration award is rendered
or the dispute is otherwise resolved.

12.4Expenses.  Each Party shall bear its own costs, expenses and attorneys’ fees
in pursuit and resolution of any Dispute; provided, however, that, in the event
of any arbitration with respect to any dispute pursuant to Section 12.2 in which
the arbitrator issues an arbitral award in an amount that is within ten percent
(10%) of the amount of the most recent bona fide

13

--------------------------------------------------------------------------------

 

written settlement offer submitted by a Party and rejected by a Party in
connection with such dispute, then the Party that rejected such settlement offer
shall bear both Parties’ costs, expenses and attorneys’ fees incurred in
connection with such arbitration (including the fees and expenses of any
arbitrator). 

ARTICLE XIII
MISCELLANEOUS

13.1Provisions from the SDA.  The Parties agree and acknowledge that this
Agreement is an Ancillary Agreement and, therefore, that certain provisions of
the SDA apply hereto, provided, however, that if there is any conflict between
the terms of this Agreement and the terms of the SDA, the terms of this
Agreement apply with respect to the subject matter hereof.  Sections 11.1
(Counterparts; Entire Agreement; Corporate Power), 11.2 (Governing Law), 11.6
(Severability), 11.7 (Force Majeure), 11.10 (Headings), 11.11 (Survival of
Covenants), 11.12 (Waivers of Default), 11.14 (Amendments), 11.15
(Interpretation) and 11.16 (No Set Off) of the SDA are incorporated herein by
reference, mutatis mutandis.

13.2Notice.  All notices, requests, claims, demands or other communications
under this Agreement and, to the extent applicable and unless otherwise provided
therein, under each of the Ancillary Agreements shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 13.2):  

If to Emergent, to:

General Counsel
400 Professional Drive
Suite 400
Gaithersburg, MD  20879

If to Aptevo to:

General Counsel
2401 4th Avenue
Suite 1050
Seattle, WA  98121

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.

13.3Assignability.

13.3.1This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.  Except as
otherwise provided for in this Agreement, this Agreement shall not be assignable
by either Party, in whole or in part,

14

--------------------------------------------------------------------------------

 

without the express written consent of the other Party, which shall not be
unreasonably withheld, and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be
void.  Notwithstanding the foregoing, no such consent shall be required for the
assignment of a Party’s rights and obligations under this Agreement (i) in
connection with the merger of such Party, or the sale, transfer or other
divestiture of all or substantially all of an entire product line, Affiliate,
division or other business unit of such Party, or (ii) to any Affiliate of such
Party. 

13.3.2In connection with any assignment or delegation of this Agreement or the
rights and obligations herein, the assigning or transferring Party shall provide
a guarantee to the non-assigning Party for any liability or obligation assigned
or delegated pursuant to this Section 13.3.

13.3.3The assigning Party shall remain bound by all obligations with respect to
Confidential Information under this Agreement.  The non-assigning Party may
disclose the assigning Party’s Confidential Information to the assignee as
necessary for the non-assigning Party’s performance of its obligations and
exercise of its rights under this Agreement.

13.4No Agency.  Nothing in this Agreement shall be deemed in any way or for any
purpose to constitute any Party an agent of an unaffiliated party in the conduct
of such other party’s business.

13.5Quality Agreement.  The QA shall, together with this Agreement, apply to the
provision of any service contemplated under this Agreement solely to the extent
such service relates to quality assurance matters and is within the subject
matter of the QA.  In the event of any conflict or inconsistency between the QA
and this Agreement solely with respect to quality assurance matters, the QA
shall control.  In the event of any other conflict or inconsistency (including,
for the avoidance of doubt, with respect to the respective remedies of the
parties with respect to any service contemplated under this Agreement), this
Agreement shall control.

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have duly executed this agreement as of the date
first above written.  

 

EMERGENT BIOSOLUTIONS INC.

 

 

 

By:

 

/s/ Daniel Abdun-Nabi

Name:

 

Daniel Abdun-Nabi

Title:

 

President and Chief Executive Officer

 

 

APTEVO THERAPEUTICS INC.

 

 

 

By:

 

/s/ Marvin White

Name:

 

Marvin White

Title:

 

President and Chief Executive Officer

 




 

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES:

Schedule A.Product Schedule

Schedule B.Distributor Fee Schedule

 

 